





CITATION: Bank of Nova
      Scotia v. Antech Electric Ltd., 2011 ONCA 492

DATE: 20110704


DOCKET: C53085


COURT OF APPEAL FOR ONTARIO


OConnor A.C.J.O., Cronk and Rouleau JJ.A.


BETWEEN


Bank of Nova Scotia


Plaintiff (Respondent)


and


Antech Electric Ltd., and Claudio A. Dipalma also known
          as Claudio Anthony Di Palma also known as Claudio DiPalma also known as
          Anthony Dipalma


Defendants (Appellants)


Gregory Gryguc, for the defendants (appellants)


Oren Chaimovitch, for the plaintiff (respondent)


Heard:  July 4, 2011


On appeal from the judgment of Justice G.M. Mulligan of the Superior
          Court of Justice dated November 19, 2010.


APPEAL BOOK ENDORSEMENT

[1]

The appellant company did not dispute that it is indebted to the
    respondent in the amount of the judgment under appeal.
[2]

The appellants primary argument on the motion for summary judgment was
    that the respondent had agreed orally to change the loan agreement.  The loan
    was no longer payable on demand and the respondent would always accommodate the
    appellants cash flow requirement when demanding payment.
[3]

The motion judge rejected the appellants position concluding that it
    lacked an air of reality and is not supported by the written agreement between
    the parties.  In our view, this conclusion was open to the motion judge.
[4]

The attack on the validity of the guarantee was not pursued in oral
    argument.
[5]

The appeal is dismissed.
[6]

Costs of the appeal to the respondent in the amount of $4,000, inclusive
    of disbursements and all applicable taxes.